Citation Nr: 1107215	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to September 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision by the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  

The Veteran had initiated an appeal of a denial of service 
connection for a low back disability.  An interim, February 2010, 
rating decision granted such benefit; accordingly, that matter is 
not before the Board.  

An April 2010 communication from the Veteran raises the 
matter of service connection for a left shoulder 
disability.  Since that issue has not been developed for 
appellate review, the Board does not have jurisdiction in 
the matter; it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.  


REMAND

The Veteran claims that she also injured her right hip during 
service when she fell and tried to break her fall, injuring her 
left shoulder.  See, e.g., June 2008 notice of disagreement.  
Review of the Veteran's service treatment records reveals there 
is a March 1990 report indicating that she fell with her arms 
outstretched and was receiving treatment for her dislocated left 
shoulder.  

At the May 2010 Travel Board hearing, the Veteran denied 
receiving any treatment for her right hip in service following 
the injury described, but reported that she had right hip pain 
during service and has had pain since her separation from active 
duty.  In addition, she indicated that she has been receiving 
treatment, including X-rays, for her right hip at McGuire VA 
Medical Center (MC) since approximately 2002.  As there are no VA 
treatment records associated with the Veteran's claims file, it 
is clear that there are likely pertinent records outstanding that 
are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records of all McGuire VA Medical 
Center treatment and evaluations the Veteran 
has received for her right hip.  The RO 
should also ask the Veteran to identify any 
other providers of evaluation and/or 
treatment she has received for right hip 
disability since her separation from service, 
and to provide releases for complete records 
of all private treatment or evaluation 
providers identified.  The RO should secure 
for the record copies of the complete records 
of any right hip disability evaluation or 
treatment the Veteran received from any 
identified providers.  If any provider does 
not respond, the Veteran should be so 
advised, and reminded that ultimately it is 
her responsibility to ensure that private 
records are received.  

2.  The RO should arrange for any further 
development suggested by the results of that 
sought above (such as a VA nexus 
examination), and then readjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

